BIGGS, J.
The defendant was indicted, tried and convicted of a violation of the druggist law. He was charged with selling intoxicating liquors to one Chambers without a prescription. The defendant has appealed. He complains that the indictment is insufficient, and that the circuit court committed error in its rulings as to the testimony.
The indictment charges, “that on or about the first day of October, 1896, at the county of Newton and State of Missouri, one E. M. Bradford * * * did then and there sell intoxicating liquors to one ~W. W. Chambers * * * and that said intoxicating liquor was not then and there sold and disposed of on a written prescription first had and obtained from any regular registered and practicing physician,” etc. The language of the statute is a “regularly registered and prac*350ticing physician.” It is insisted that there is a material difference between a “regular” and “regularly” registered physician, and that therefore the indictment is bad for failing to follow the statute. We must confess our inability to appreciate the force of this assignment. We are unable to see the distinction which counsel make and we will therefore rule the point against the defendant.
Under the druggist law as amended in 1893 (Session Acts 1893, p. 152) it is made the duty of the State Board of Pharmacy to issue to each qualified pharmacist on application a certificate, and before engaging in business in any county a pharmacist is required to have his certificate recorded in the office of the county clerk where he proposes to do business. Eor the purpose'of proving that the defendant was a registered pharmacist or druggist, the state read in evidence the record of a certificate in the clerk’s office of Newton county, which purported to be a certificate issued by the State Board of Pharmacy to Roy M. Bradford. The objection that the record was not competent evidence must be overruled. The amended law of 1893 (swprd) expressly makes the record of a druggist’s certificate or a certified copy thereof competent evidence in all courts. The defendant is indicted as R. M. Bradford. The certificate was issued to Roy M. Bradford. The objection is made that the certificate is no proof that the defendant was a registered druggist. As it was admitted that the defendant was the proprietor of a store in Newton county, where drugs and medicines were kept for sale, the certificate was sufficient to. establish & rima facie case for the state. State v. Quinn, 40 Mo. App. 627.
The indictment charges that on or about October 1, 1896, the defendant made the sale to Chambers. The court admitted proof of a sale to Chambers on October 6, 1896. The indictment was found Hay, 1897. Complaint is made of the evidence. We decided in State v. Martin, 44 Mo. App. 45, (s. c., 108 Mo. 117) that in an indictment charging a druggist *351with the illegal sale of intoxicants, the name of the purchaser must be stated in the indictment. Subsequently the Kansas City Court of Appeals, in State v. Carnahan, 63 Mo. App. 244, held that this ruling did not prevent proof of a sale or sales to the party named in the indictment at any time within one year prior to the finding of the indictment. We are inclined to take the same view of the question, and we will therefore overrule the assignment.
In the examinations of two witnesses as to the. character of defendant, counsel asked as to his reputation as a law abiding citizen. On objection of counsel for the state the court ruled that the questions should not be answered. The questions were bad as to form. The inquiry should have been .as to the general reputation, etc.
A witness was asked as to the general reputation of defendant for honesty and morality. On objection of plaintiff the court refused to allow the witness to answer the question. In State v. Dalton, 27 Mo. 12, it was decided that in a criminal case th'e inquiry as to the character of the defendant should be restricted to the trait of character which is in issue. It is very questionable whether the honesty or morality of a man is involved in the illegal sale of intoxicating liquors. But waiving the point, we think that the action of the court, if it may be called an error, was a harmless one. During the trial the character of the defendant was established by the testimony of another witness, and it was not questioned by the state. Under these circumstances we do not think that we would be justified in reversing the judgment for the cause assigned. With the concurrence of the other judges, the judgment of the circuit court will be affirmed.